797 So. 2d 1186 (2001)
Ex parte Clarence SIMMONS.
(Re Clarence Leland Simmons v. State).
1992270.
Supreme Court of Alabama.
May 4, 2001.
J.T. Simonetti, Jr., Birmingham, for petitioner.
Bill Pryor, atty. gen., and A. Vernon Barnett IV, asst. atty. gen., for respondent.
Prior report: Ala.Cr.App., 797 So. 2d 1134.
WOODALL, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, and STUART, JJ., concur.